[Cite as May v. May, 2022-Ohio-4091.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                     JUDGES:
MICHAEL MAY                                  :       Hon. Earle E. Wise, P.J.
                                             :       Hon. W. Scott Gwin, J.
                        Plaintiff-Appellee   :       Hon. Patricia A. Delaney, J.
                                             :
-vs-                                         :
                                             :       Case No. 2022 CA 00050
VIRGINIA MAY                                 :
                                             :
                    Defendant-Appellant      :       OPINION




CHARACTER OF PROCEEDING:                         Civil appeal from the Stark County Court of
                                                 Common Pleas, Case No. 2020 DR 382


JUDGMENT:                                        Reversed and Remanded



DATE OF JUDGMENT ENTRY:                          November 17, 2022



APPEARANCES:

For Plaintiff-Appellee                           For Defendant-Appellant

JEFFREY JAKMIDES                                 RAYMOND BULES
325 East Main Street                             101 Central Plaza South, Ste. 1200
Alliance, OH 44601                               Canton, OH 44702
Stark County, Case No. 2022 CA 00050                                                   2


Gwin, J.,

       {¶1}   In this post-divorce action, appellant Virginia A. May [“Wife”] appeals the

March 31, 2022 Judgment Entry of the Stark County Court of Common Pleas, Domestic

Relations Division issuing a division of property order concerning its prior award of the

marital residence to the Wife as agreed by the appellee, Michael W. May [“Husband”] in

the parties Separation Agreement, and ordering Wife to divide the proceeds of the sale

of the residence with Husband.

                                 Facts and Procedural History

       {¶2}   The parties were divorced on January 15, 2021 by Decree of Divorce. The

entry finalized an agreement entered upon the record November 19, 2020. The Decree

of Divorce provided,

              This Court further finds that the parties have entered into a complete

       agreement with respect to all previously contested matters. Both parties

       consented to all of the terms of such agreement, in open Court. The Court

       having had an opportunity to review the terms of the parties’ agreement

       finds that the parties’ agreement with respect to all financial issues in the

       within action is fair and equitable to each of the parties…Both parties

       stipulated to this in open Court and the Court, having conducted an

       independent review, concurs.

Judgment Entry/Decree of Divorce, filed Jan 15, 2021 at 1-2.

       {¶3}   The Decree of Divorce further contained the following agreement regarding

the marital property,
Stark County, Case No. 2022 CA 00050                                                     3


              Defendant Virginia A. May shall retain all right, title and interest in

      and to the real property located at 5305 Aster Avenue, N.E., Canton, Ohio

      44705 as her sole property, free and clear of any claim of Plaintiff with

      respect thereto. Upon the filing of the within Judgment Entry, Plaintiff shall

      execute a Quit Claim Deed transferring to Defendant all of his right, title and

      interest in and to the aforesaid real property. Such Deed shall be escrowed

      with Plaintiff's attorney until the closing of a refinancing transaction, by

      Defendant, with respect to all mortgage loans secured by the aforesaid real

      property. Within six months following the filing of the within Judgment Entry,

      Defendant shall close a refinancing transaction with respect to all mortgage

      loans secured by the aforesaid real property, for the purpose of removing

      Plaintiff from all liability with respect thereto.    In the course of such

      refinancing transaction, Plaintiff’s counsel shall transfer to the closing agent

      with respect to such refinancing transaction, Plaintiff's executed Quit Claim

      Deed.

              In the event that, within six months following the filing of the within

      Judgment Entry, Defendant has not closed the aforesaid refinancing

      transaction, this Court shall retain continuing jurisdiction over the ultimate

      disposition of the aforesaid real property and, in such event, either party

      may file a motion with this court in order to invoke such continuing

      jurisdiction. Within thirty days following November 19, 2020, Plaintiff shall

      vacate the real property located at 5305 Aster Avenue, N.E., Canton, Ohio

      44705, and Defendant, thereafter, shall have exclusive possession of the
Stark County, Case No. 2022 CA 00050                                                      4


       aforesaid real property, subject to this Court's continuing jurisdiction in the

       event that the aforesaid refinancing transaction cannot be closed by the

       date specified in the within Judgment Entry.

Judgment Entry/Decree of Divorce at 2.

       {¶4}   At the time of the divorce, the financial affidavit of Husband indicated the

home had zero equity. T at 20-21; Defendant’s Exhibit G. The Wife’s financial affidavit

indicated approximately $9,800 in equity. T. at 25; Defendant’s Exhibit H. The Stark

County Auditor’s value of the property was $184,800. T. at 25, 63; Defendant’s Exhibit

F. Husband’s comparative market analysis listed the value of the home at $214,800. T.

at 24-25; Defendant’s Exhibit E.

       {¶5}   Husband vacated the residence on December 4 or 5, 2020. T. at 54.

Husband executed a quit claim deed to Wife on January 29, 2021. T. at 23; Defendant’s

Exhibit B. Husband made no mortgage payments subsequent to the divorce. T. at 66.

Husband contributed no services or money toward improving the property subsequent to

the divorce. T. at 55. Husband agreed that he took no interest in the property after the

divorce. T. at 67. Husband further testified that once the divorce was finalized, “It wasn’t

my house.” T. at 69.

       {¶6}   Wife worked to improve the property subsequent to the divorce. The trial

court found that Wife had expended $19,000.00 of her own funds to improve the real

estate’s value. Findings of Fact, Conclusions of Law and Decision, re: Disposition of

Marital Residence, filed Mar 31, 2022. [Docket Entry No. 66]. The trial court further found

that Wife contributed 560 hours of work on the property which when valued at the

minimum wage rate of $8.80 per hour amounted to a total contribution of $4,928.00. Id.
Stark County, Case No. 2022 CA 00050                                                     5


       {¶7}   Wife testified that she had been granted a Covid-19 forbearance on the

mortgage. Under this program, Wife testified that she made mortgage payments of $300

on March 10, 2021, $250.00 on April 9, 2021, $1,180.67 on April 27, 2021 and $1,180.67

on May 24, 2021. T. at 17-18.

       {¶8}   Sometime in early to mid-July, 2021 while perusing a realtor’s online

listings, Husband discovered that the property had been listed for sale. T. at 55. He later

determined that a sale of the home was either pending or contingent. T. at 56. Husband

testified that he took no action at that time. Id.

       {¶9}   The home was sold within one week of being listed for sale. T. at 5.

However, the closing was not scheduled until August 30, 2021. See, Plaintiff’s Exhibit’s

12; 15. The home sold for $260,500. T. at 64; Defendant’s Exhibit L. The mortgage was

paid off on August 30, 2021. Id. The net proceeds of the sale were $65,569.99. T. at 6.

       {¶10} On August 16, 2021, Husband filed a one paragraph motion captioned,

“Plaintiff’s Motion to Invoke Court’s Continuing Jurisdiction Over the Sale of Real

Property/ Motion for Order Dividing Real Estate Sale Proceeds” together with a notice of

an August 16, 2021 hearing date. No motion to stay the sale, or the closing was filed by

Husband or issued by the trial court.

       {¶11} By Judgment Entry filed August 20, 2021, the trial court granted the

Husband’s motion and scheduled the motion for an evidentiary hearing on November 12,

2021. [Docket Entry No. 47]. The court did not issue an order to stay the sale of the

house or the closing scheduled for August 30, 2021.
Stark County, Case No. 2022 CA 00050                                                   6


      {¶12} The hearing took place upon the arguments of counsel before a magistrate

on November 12, 2021. At the conclusion of the hearing, the magistrate dismissed

Husband’s motion finding,

             After considering oral arguments of counsel, the court will focus on

      the interpretation of the language in the divorce decree; The decree gives

      wife sole title and interest in the jointly owned real property; the decree

      orders that the wife shall refinance the mortgage in her name within 6

      months and, if she does not, then the court has continued jurisdiction to

      consider what to do with the house; The intent of that paragraph was to

      ensure that the property could be sold, and the mortgage could be paid off;

      In that way, Husband would not be “harmed” by remaining responsible for

      his portion of the mortgage owed; The court does not believe that the intent

      of the language was to ensure that if Wife went ahead and sold the house,

      paid off the mortgage through the sale, and made a profit, that Husband

      would then have the right to a portion of that profit; Therefore, Husband’s

      motion for an order to divide the sale proceeds of the home, which is Wife’s

      asset, will be dismissed.

Judgement Entry Magistrate’s Decision, filed November 15, 2021 at 2 (emphasis added).

[Docket Entry No. 50].

      {¶13} Husband filed objections to the magistrate’s decision on November 29,

2021. [Docket Entry No. 52]. Husband additionally filed a motion for relief from judgment

under Civ.R. 60(B)(4). [Docket Entry No. 53].     Wife filed a response to Husband’s

objection and the motion on December 13, 2021. [Docket Entry No. 54; 55].
Stark County, Case No. 2022 CA 00050                                                       7


        {¶14} The trial court denied Husband’s motion for relief from judgment; however,

the trial court reversed the decision of the magistrate and set the matter for an evidentiary

hearing. Judgment Entry, filed January 13, 2022. [Docket Entry No. 56].

        {¶15} The evidentiary hearing took place on March 24, 2022. The trial court held

that the award of the home to Wife free and clear of any claim by the Husband was

contingent upon the Wife’s refinancing the home within six months, and that by failing to

do so she triggered the contingency.        Therefore, the Decree required the court to

distribute the asset pursuant to R.C. 3105.171. The trial court concluded that Wife was

entitled to receive the value of her labor and expenditures which contributed to net

proceeds, but that the balance of the proceeds of $41,641.99 would be equally divided

between the parties.

                                       Assignment of Error

        {¶16} Wife raises one Assignment of Error,

        {¶17} “I. THE TRIAL COURT ERRED IN DIVIDING THE PROCEEDS OF THE

SALE OF PROPERTY WHICH WAS AWARDED TO THE APPELLANT FREE AND

CLEAR OF ANY CLAIM BY APPELLEE AND QUITCLAIMED TO THE APPELLANT BY

THE APPELLEE, WITH THAT QUITCLAIM RECORDED AND ALL CLAIM OF

APPELLEE TO THE PROPERTY COMPLETELY EXTINGUISHED PRIOR TO THE

SALE.

                                       Standard of Review

        {¶18} After a divorce has been granted, the trial court is required to equitably

divide and distribute the marital estate between the parties and thereafter consider

whether an award of sustenance alimony would be appropriate. Teeter v. Teeter, 18 Ohio
Stark County, Case No. 2022 CA 00050                                                        8


St.3d 76, 479 N.E.2d 890(1985), citing Wolfe v. Wolfe, 46 Ohio St.2d 399, 350 N.E.2d

413(1976). The trial court is vested with broad discretion in determining the appropriate

scope of these property awards. Berish v. Berish, 69 Ohio St.2d 318, 432 N.E.2d

183(1982). Although its discretion is not unlimited, it has authority to do what is equitable.

Cherry v. Cherry, 66 Ohio St.2d 348, 355, 421 N.E.2d 1293, 1298(1981). A reviewing

court should measure the trial court’s adherence to the test, but should not substitute its

judgment for that of the trier of fact unless, considering the totality of the circumstances,

it finds that the court abused its discretion.      Section 3(B), Article IV of the Ohio

Constitution; App.R. 12; Briganti v. Briganti, 9 Ohio St.3d 220, 222, 459 N.E.2d 896, 898

(1984); Kaechele v. Kaechele, 35 Ohio St.3d 93, 94, 518 N.E.2d 1197, 1199(1988). “The

term ‘abuse of discretion’ connotes more than an error of law or judgment; it implies that

the court’s attitude is unreasonable, arbitrary or unconscionable.”            Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219,450 N.E.2d 1140, 1142(1983).

       {¶19} As an appellate court, we review a trial court’s decision upon post-decree

motions under a standard of review of abuse of discretion. See, Kager v. Kager, 5th Dist.

Stark No. 2001CA00316, 2002-Ohio-3090, citing Miller v. Miller, 37 Ohio St.3d 71, 74,

523 N.E.2d 846 (1988); Murray v. Murray, 5th Dist. Licking No. 01-CA-00084, 2002-Ohio-

2505. An abuse of discretion can be found where the reasons given by the court for its

action are clearly untenable, legally incorrect, or amount to a denial of justice, or where

the judgment reaches an end or purpose not justified by reason and the evidence.

Tennant v. Gallick, 9th Dist. Summit No. 26827, 2014-Ohio-477, ¶35; In re Guardianship

of S .H., 9th Dist. Medina No. 13CA0066–M, 2013–Ohio–4380, ¶ 9; State v. Firouzmandi,

5th Dist. Licking No. 2006–CA–41, 2006–Ohio–5823, ¶54.
Stark County, Case No. 2022 CA 00050                                                        9


       Issue for Appellate Review: Whether the domestic relations court’s decision

awarding Husband a share of the proceeds from the post-decree sale of the marital

residence that the parties agreed in the Separation Agreement would be awarded solely

to Wife in exchange for removing Husband from all liability with respect to the mortgage

on said property is clearly untenable, legally incorrect or amounts to a denial of justice, or

whether the judgment reaches an end or purpose not justified by reason and the

evidence.

       {¶20} In Jackson v. Jackson, this Court observed,

              “Where the parties enter into a settlement agreement in the presence

       of the court, such an agreement constitutes a binding contract.” Tyron v.

       Tyron, 11th Dist. No. 2007–T–0030, 2007–Ohio–6928, ¶ 23 citing Walther

       v. Walther, 102 Ohio App.3d 378, 383, 657 N.E.2d 332 (1st Dist.1995). “In

       the absence of fraud, duress, overreaching or undue influence, or of a

       factual dispute over the existence of terms in the agreement, the court may

       adopt the settlement as its judgment.” Walther at 383, 657 N.E.2d 332.

       “The enforceability of an in-court settlement agreement depends upon

       whether the parties have manifested an intention to be bound by its terms

       and whether these intentions are sufficiently definite to be specifically

       enforced.” Tyron quoting Franchini v. Franchini, 11th Dist. No.2002–G2467,

       2003–Ohio–6233, ¶ 9, citing Normandy Place Assoc. v. Beyer, 2 Ohio St.3d

       102, 105–106, 443 N.E.2d 161 (1982). As with usual contract interpretation,

       the court’s role is to give effect to the intent of the parties. The court must

       examine the contract as a whole and presume that the intent of the parties
Stark County, Case No. 2022 CA 00050                                                       10


       is reflected in the language of the contract. In addition, the court looks to

       the plain and ordinary meaning of the language used in the contract unless

       another meaning is clearly apparent from the contents of the agreement.

       When the language of a written contract is clear, a court may look no further

       than the writing itself to find the intent of the parties. “As a matter of law, a

       contract is unambiguous if it can be given a definite legal meaning.” Sunoco,

       Inc. (R & M) v. Toledo Edison, Co., 129 Ohio St.3d 397, 2011–Ohio–2720,

       953 N.E.2d 285, ¶ 37 citing Westfield Ins. Co. v. Galatis, 100 Ohio St.3d

       216, 2003–Ohio–5849, 797 N.E.2d 1256, ¶ 11.

5th Dist. Richland No. 12CA28, 2013-Ohio-3521, ¶22.

       {¶21} This Court has emphasized that “[n]either a change of heart nor poor legal

advice is a ground to set aside a settlement agreement.” Pastor v. Pastor, 5th Dist. No.

04 CA 67, 2005–Ohio–6946, ¶ 18, citing Walther v. Walther, 102 Ohio App.3d 378, 383,

657 N.E.2d 332 (1st Dist.1995); Jackson, ¶24.

       {¶22} In the case at bar, it should be noted that pursuant to the explicit terms of

the agreement reached between Husband and Wife, Husband gave Wife “all right, title

and interest” in the subject property as “her sole property.” In exchange Wife agreed to

remove Husband from his liability with respect to any mortgage loans. The continuing

jurisdiction of the domestic relations court only encompassed “the ultimate disposition of

the aforesaid real property” in the event Wife did not remove Husband’s liability under the

mortgage “within six months.”

       {¶23} We can find no provision within the Separation Agreement that prohibits

Wife from selling the property, as opposed to refinancing the property, and paying off the
Stark County, Case No. 2022 CA 00050                                                         11


mortgage. No provisions were set forth in the Separation Agreement that in the event

Wife were to sell the property and satisfy the mortgage, Husband would be entitled to

share in any profit from the sale. The marital residence provision was patently part of the

quid pro quo of dividing marital assets.

       {¶24} In the instant action, the record is devoid of any evidence Husband entered

into the Separation Agreement as a result of fraud, undue influence, duress, or coercion.

Husband voluntarily relinquished all of his interest in the marital residence to Wife.

Husband could have contested the matter and asked the trial court to order the property

sold, and any proceeds divided between the parties. He did not; rather, Husband’s only

request was to be relieved of his liability on the mortgage. The paperwork for the sale of

the property was completed and the mortgage was extinguished on August 30, 2021,

approximately one month after the six-month period. However, Husband admitted that a

sale was pending during the six-month period the trial court granted Wife to refinance the

property. We find Husband received the benefit of his bargain when Wife paid off the

mortgage on August 30, 2021. To utilize a sports analogy, if a basketball player launches

the ball toward the goal and the buzzer sounds while the ball is still in the air, the goal will

count even though the basket was not actually completed before time expired.

       {¶25} On March 31, 2022 at the time the trial court’s entry was filed, the trial court

could not exercise jurisdiction “over the ultimate disposition of the aforesaid real property”

for the reason that neither Husband nor Wife owned the property and, in fact, had not

owned the property since August 30, 2021. Clearly, on March 31, 2022 the trial court

could not order the title or the property be brought back before the court for disposition

because title now rested in a third party.
Stark County, Case No. 2022 CA 00050                                                     12


       {¶26} Nor could the trial court effectuate a disposition of the Husband’s liability

under the terms of the mortgage. The purpose of the provision that Wife remove Husband

from all liability with respect to the mortgage had been fulfilled on August 30, 2021, some

seven months before the trial court’s decision in this matter.

       {¶27} The evidence in the record is clear, it was not until Husband discovered that

Wife stood to make a profit from the sale of the home that Husband developed any interest

in the property subsequent to the divorce.

       {¶28} We find the trial court’s decision concerning the disposition of the proceeds

from the Wife’s sale of her property, filed March 31, 2022, arbitrarily voided the terms and

the clear intent of the Separation Agreement concerning the marital residence to which

the parties had agreed. We cannot find that the intent of the language concerning the

refinancing of the property was to ensure that if Wife sold the house, paid off the mortgage

through the sale, and made a profit, that Husband would then have the right to a portion

of that profit. Husband’s liability under the mortgage had already been extinguished and

the property had already been transferred seven months before the time that the trial

court held the evidentiary hearing and issued its decision. Thus, the trial court’s decision

could have no effect on either the disposition of the “real property,” or the Husband’s

liability under the mortgage for that property. We cannot find any language in the

Separation Agreement or in R.C. 3105.171 that mandates the trial court order the

proceeds of the sale of Wife’s asset to be divided with Husband after the property had

been transferred to a third party and the mortgage had been paid-off.

       {¶29} The sole basis for the trial court’s decision was that the sale had not been

finalized before the expiration of the six-month time period. We find this reason to be
Stark County, Case No. 2022 CA 00050                                                     13


arbitrary and to effectively divest Wife of an asset that Husband had voluntarily given her

free and clear of any claim of his. At the time of the trial court’s decision Wife no longer

owned the property and Husband’s liability under the terms of the mortgage had been

extinguished for over seven months. Thus, the intent of the Separation Agreement had

been fulfilled.

       {¶30} We find the trial court’s disposition of the proceeds from the sale of Wife’s

property to be clearly untenable, legally incorrect, and amounts to a denial of justice.

Further the trial court’s judgment reaches an end or purpose not justified by reason and

the evidence.

       {¶31} Appellant-Wife’s sole Assignment of Error is sustained.

       {¶32} Section 3(B)(2), Article IV of the Ohio Constitution, gives this Court the

power to affirm, reverse, or modify the judgment of an inferior court. Accordingly, we hold

that all proceeds from the sale of the residence located at 5305 Aster Avenue, NE,

Canton, Ohio 44705 are the property of Wife free and clear of any claim by Husband.
Stark County, Case No. 2022 CA 00050                                               14


      {¶33} The judgment of the Stark County Court of Common Pleas, Domestic

Relations Division is reversed and this case is remanded for proceedings in accordance

with our Opinion and the law.

By Gwin, J.,

Wise, Earle, P.J., and

Delaney, J., concur